NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO GARCIA-MAYA,                              No.    15-73142

                Petitioner,                     Agency No. A087-958-832

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Mario Garcia-Maya, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo questions of law. Hernandez-Mancilla v. Holder, 633 F.3d

1182, 1184 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Garcia-Maya

failed to establish the requisite ten years continuous physical presence for

cancellation of removal, where he stated in his application for cancellation of

removal and testified that he first entered the United States in 2002, but he was

served with a notice to appear fewer than ten years later. See 8 U.S.C.

§ 1229b(b)(1)(A) (to qualify for cancellation of removal, alien must show ten years

continuous physical presence in the United States); 8 U.S.C. § 1229b(d)(1)

(continuous physical presence period ends when alien is served with a notice to

appear).

      The agency did not err in declining to address other eligibility factors for

cancellation of removal, where the continuous physical presence requirement is

dispositive. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (agency

not required to make findings on issues unnecessary to the result reached).

      To the extent Garcia-Maya challenges the agency’s denial of administrative

closure, we lack jurisdiction to review that denial. See Diaz-Covarrubias v.

Mukasey, 551 F.3d 1114, 1118-20 (9th Cir. 2009). We also lack jurisdiction to

consider Garcia-Maya’s unexhausted ineffective assistance of counsel claim. See


                                          2                                    15-73142
Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  15-73142